Citation Nr: 0021940	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a cholecystectomy with hiatal hernia.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel







INTRODUCTION

The veteran's active military service apparently extended 
from July 1967 to July 1971 and from September 1971 to April 
1993.  However the veteran's period of service from September 
1975 to April 1993 is the only period of service which has 
been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision granted service 
connection for residuals of a cholecystectomy with hiatal 
hernia and assigned a noncompensable (0%) disability rating.  
Subsequently, a May 2000 rating decision assigned a 10 
percent disability rating, effective from the date of service 
connection.  

The Board notes that it has recharacterized the issue in 
order to comply with the recent opinion by the United States 
Court of Appeals for Veterans Affairs (Court), in Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that case, the Court 
held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case (SOC) 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson. 12 Vet. App. 132 (1999), emphasis in the original.  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
rather than as a disagreement with the original rating awards 
for these disorders.  However, the RO issued a SOC providing 
the appellant with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation for 
these conditions.  In addition, the appellant's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issues on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluations assigned.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In March 1997, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999).  

The case was previously before the Board in June 1997, when 
it was remanded to retrieve the veteran's medical treatment 
records.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of a 
cholecystectomy with hiatal hernia are manifested by 
dysphagia approximately twice a week; heartburn; mild reflux; 
and occasional nausea, controlled by medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a cholecystectomy with hiatal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.114 and Diagnostic Codes 7318, 7346 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999).  

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran underwent a cholecystectomy, removal of his gall 
bladder, during service.  This appears to have resolved 
without complication.  However, the veteran was also 
diagnosed as having a hiatal hernia during service.  

In April 1994 a VA examination of the veteran was conducted.  
The veteran's weight was 218 with a maximum weight of 225 
during the previous year.  Laboratory testing did not reveal 
anemia.  The veteran reported no vomiting, hematemesis, or 
melena.  He did complain of epigastric burning, heartburn.  
Radiology results revealed a sliding hiatal hernia.  

The veteran is a military retiree and as such receives his 
current medical care from service department medical 
facilities.  The RO obtained these treatment records.  An 
April 1994 treatment record reveals that the veteran had 
"intermittent reflux symptoms - no abdominal pain, weight 
loss, etc."  A December 1994 follow up treatment record 
reveals that the veteran's gastrointestinal symptoms were 
well controlled but that he still had reflux.  In February 
and April 1995 the veteran reported continuing symptoms of 
reflux and dysphagia, pain and trouble swallowing.  On a 
September 1995 treatment record the veteran reported having 
dysphagia and "heartburn."  An October 1997 treatment 
record reveals that the veteran's gastrointestinal symptoms 
were controlled with medication.

In July 1998 the most recent VA examination of the veteran 
was conducted.  The veteran reported that his symptoms were 
treated with antacid medication, diet, and regulation of food 
consumption.  He reported dysphagia approximately twice a 
week along with epigastric pain, bloating, and heartburn 
symptoms.  He also reported having reflux daily.  He 
indicated that he did not have hematemesis and melena.  He 
also reported occasional nausea.  The diagnosis was hiatal 
hernia with mild gastroesophageal reflux.

The veteran is service-connected for cholecystectomy, removal 
of the gall bladder which is rated under diagnostic code 
7318.  A noncompensable (0%) rating is warranted when the 
veteran is nonsymptomatic after removal.  A 10 percent rating 
contemplates mild symptoms.  A 30 percent rating, the highest 
rating assignable under this code, contemplates severe 
symptoms.   38 C.F.R. Part 4, § 4.114, Diagnostic Code 7318 
(1999).  However, review of the medical evidence of record 
does not reveal that the veteran has any symptoms which are 
attributable to his gall bladder removal.  As such rating 
under this diagnostic code is inappropriate.   

The service connected residuals of a cholecystectomy with 
hiatal hernia is currently rated as 10 percent disabling 
under diagnostic code 7346.  Hiatal hernia is rated under 
diagnostic code 7346.  A 60 percent rating, the highest 
rating assignable under this code, contemplates symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating contemplates persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Finally a 10 percent 
rating contemplates a hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7318 (1999). 

Review of the evidence of record reveals that the veteran 
clearly does not warrant a 60 percent disability rating for 
his service-connected hiatal hernia.  Specifically, the 
medical evidence of record reveals that the veteran does not 
suffer from material weight loss, anemia, hematemesis, or 
melena.  The question then becomes whether the veteran's 
symptoms severe enough to warrant a 30 percent disability 
rating.  The medical evidence of record reveals that the 
veteran suffers from dysphagia approximately twice a week; 
heartburn; reflux; and occasional nausea.  However, the 
veteran does not have substernal, arm or shoulder pain.  The 
only instance of any such pain was during service and was 
relieved by his gall bladder surgery.  Moreover, the 
veteran's treatment records reveal a lesser degree of 
impairment than the symptoms he reported on the VA 
Compensation and Pension examination.  The veteran's 
treatment records indicate that the veteran does suffer from 
mild reflux and heartburn, but these symptoms have been kept 
in good control with the use of medication.  The medical 
evidence of record does not reveal that the veteran has 
hiatal hernia symptoms indicative of considerable impairment 
of health as contemplated by the 30 percent disability 
rating.  As such, the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
service-connected residuals of a cholecystectomy with hiatal 
hernia.  

The preponderance of the evidence of record, at any time 
since the veteran's separation from service, is against a 
disability rating in excess of 30 percent for the veteran's 
service-connected residuals of a cholecystectomy with hiatal 
hernia.  See Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found).  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

A rating in excess of 10 percent for the service-connected 
residuals of a cholecystectomy with hiatal hernia is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


